                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CUSTOM HAIR DESIGNS BY SANDY,
LLC, on behalf of themselves and all
others similarly situated; and SKIP'S                        8:17CV310
PRECISION WELDING, LLC, on behalf
of themselves and all others similarly
situated;                                                      ORDER

                  Plaintiffs,

     vs.

CENTRAL PAYMENT CO., LLC,

                  Defendant.


      During today’s conference call with counsel, Defendant advised that it
intended to file a motion for summary judgment. Following significant discussion
over how the summary judgment motion may (or may not) differ from deciding
the adequacy of representation issue raised on Plaintiffs’ class certification
motion,


      IT IS ORDERED:

      1)    Plaintiffs’ deadline for filing a reply in support of the class certification
            motion, (Filing No. 89), is September 16, 2019.

      2)    If Defendant chooses to have the court consider its anticipated
            motion for summary judgment along with the motion for class
            certification, that summary judgment motion shall be filed on or
            before September 16, 2019.

      September 3, 2019.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
